                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

DAVID WILLIAMS #83234                                                                PLAINTIFF

VERSUS                                                         CIVIL ACTION NO. 2:17-cv-152-MTP

JASON MYERS, et al.                                                              DEFENDANTS


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on the Motion [57] for Summary Judgment filed by

Defendants Alex Hodge, Jones County, Jeff Monk, and Joseph White along with the Motion [69]

for Summary Judgment filed by Defendant Jason Myers. Having carefully considered the

parties’ submissions and the applicable law, the Court finds that the Motions [57] and [69]

should be granted in part and denied in part.

                                     FACTUAL BACKGROUND

       Plaintiff, proceeding pro se and in forma pauperis, is a post-conviction inmate in the

custody of the Mississippi Department of Corrections. Plaintiff filed this civil-rights lawsuit on

August 29, 2017 and the Court held a Spears1 hearing to clarify Plaintiff’s claims on July 2,

2018. Plaintiff testified at the hearing that his claims stemmed from his arrest in Jones County,

Mississippi and his subsequent stay at the Jones County Adult Detention Center.

       According to Plaintiff, on December 14, 2016, Jones County officers stopped his vehicle

because they had an arrest warrant for him. Plaintiff pulled his truck into a yard and then

attempted to flee on foot but was quickly stopped after exiting his truck by either Jason Myers or




       1
           Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

                                                    1
Joseph White2 who “tased” him. Plaintiff claims that once he was hit with the taser he fell to the

ground and stopped resisting.

        He claims that Jason Myers then kicked and stomped him several times in the back of the

head and Jeff Monk kicked him in the jaw. Plaintiff sues Jason Myers, Jeff Monk, and Joseph

White for their use of excessive force. He also claims that Sheriff Alex Hodge and Jones County

are responsible for the officers’ actions, and that they failed to properly train and supervise the

officers. As a result of this force, Plaintiff claims that he now has a speech impediment, suffers

from seizures, and has serious headaches, all of which he did not have before the incident.

        Defendants disagree with Plaintiff’s representation of the facts. They assert that the force

used was reasonable and necessary under the circumstances because Plaintiff was fleeing and

continued to resist arrest. Further, Defendant Monk submits that he was not present when

Plaintiff was arrested but arrived at the scene later and never used any force against Plaintiff.

        Plaintiff further claims that after the officers used excessive force against him, he was

taken to the Jones County Adult Detention Center. Once he arrived at the jail, medical personnel

there told the officers to take him to the local medical clinic. At this clinic, his head was x-rayed

and he was told that his jaw was not broken.

        Plaintiff was returned to Jones County Adult Detention Center and a few days later he

suffered his first seizure. Plaintiff was sent to the doctor where he received a CAT scan, but he

did not receive an MRI as recommended by the doctor because the officer transporting him did

not have the time to wait. Plaintiff testified that while housed at the jail for approximately two

weeks he was visited by healthcare provider Donnie Scoggin on multiple occasions, but that



        2
        The Court allowed Plaintiff to add Joseph White as a Defendant at the hearing. Plaintiff is
unsure whether it was White or Myers who tased him.


                                                   2
Defendant Hodge and Defendant Jones County denied him medical care by not providing an

MRI after his seizure.

       On October 17, 2018, Defendants Hodge, Jones County, Monk, and White moved for

Summary Judgment. Mot. [57]. Plaintiff responded on April 19, 2019, and Defendants replied

on April 26, 2019. See [66], [67]. On May 23, 2019, Defendant Myers moved for Summary

Judgment.3 Mot. [69]. Plaintiff has not responded to Defendant Myers motion and the time for

doing so has run.

                                            ANALYSIS

Summary Judgment Standard

       “[S]ummary judgment is proper if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (internal quotations omitted). The Court

must view the evidence in the light most favorable to the non-moving party. Causey v. Sewell

Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004). If the moving party meets its

burden, the “nonmovant must go beyond the pleadings and designate specific facts showing there

is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

       Summary judgment is proper “where a party fails to establish the existence of an element

essential to his case and on which he bears the burden of proof.” Washington v. Armstrong

World Indus., Inc., 839 F.2d 1121, 1122 (5th Cir. 1988). In the absence of proof, the Court does

not “assume that the nonmoving party could or would prove the necessary facts.” Little, 37 F.3d

at 1075 (emphasis omitted). “It is improper for the district court to ‘resolve factual disputes by


       3
         Defendant Myers was deployed with the United States military for several months. The Court
extended the motions deadline after Defendant Myers returned to the country. See Order [63].

                                                 3
weighing conflicting evidence, … since it is the province of the jury to assess the probative value

of the evidence.’” McDonald v. Entergy Operations, Inc., 2005 WL 2474701, at *3 (S.D. Miss.

Apr. 29, 2005) (quoting Kennett-Murray Corp. v. Bone, 622 F.2d 887, 892 (5th Cir. 1980)).

Excessive Force

        Plaintiff sues Defendants Jason Myers, Jeff Monk, and Joseph White for the alleged use

of excessive force in violation of his Fourth Amendment rights. Plaintiff alleges that following a

chase in which he attempted to run from the police, he was tased,4 kicked in the head three times

by Defendant Myers, and then kicked in the jaw by Defendant Monk. Plaintiff claims that he

was not resisting after he was tased and that the force used against him has caused him to suffer

from a speech impediment, seizures, and constant headaches. Omnibus Hearing Transcript [57-

2] at 14. Defendants Monk and White filed their Motion [57] for Summary Judgment and

Defendant Myers filed his Motion [69] for Summary Judgment arguing that they are entitled to

qualified immunity and that Plaintiff has not established a claim of excessive force. Plaintiff

responded to Motion [57] but has not responded to Motion [69].

        “Police officers, like other public officials acting within the scope of their official duties,

are shielded from claims of civil liability, including § 1983 claims, by qualified immunity.”

Morris v. Dillard Dept. Stores, Inc., 277 F.3d 743, 753 (5th Cir. 2001). “Qualified immunity

attaches when an official’s conduct ‘does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” White v. Pauly, 137 S.

Ct. 548, 551 (2017) (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)). Qualified immunity

protects “all but the plainly incompetent or those who knowingly violate the law.” Malley v.

Briggs, 475 U.S. 335, 341 (1986). A qualified immunity analysis requires a court to consider


        4
          Plaintiff initially thought that Myers tased him, but Defendants submit that it was White who
tased Plaintiff and that it was only once for five seconds. Memo. [58] at 2.

                                                    4
two questions: (1) has the plaintiff alleged a constitutional violation and (2) was that

constitutional right clearly established at the time of the defendant’s alleged conduct? Pearson v.

Callahan, 555 U.S. 223, 232 (2009) (maintaining the two-step inquiry relating to qualified

immunity but giving district courts the discretion to address the questions in the order that is

most efficient).

       “To prevail on an excessive-force claim, a plaintiff must show ‘(1) injury, (2) which

resulted directly and only from a use of force that was clearly excessive, and (3) the

excessiveness of which was clearly unreasonable.’” Hanks v. Rogers, 853 F.3d 738, 744 (5th

Cir. 2017) (quoting Cooper v. Brown, 844 F.3d 517, 522 (5th Cir. 2016)). The Fifth Circuit

recognizes “that inquires regarding whether a use of force was ‘clearly excessive’ or ‘clearly

unreasonable… are often intertwined.’” Id. (quoting Poole v. City of Shreveport, 691 F.3d 624,

628 (5th Cir. 2012)). “Permissible force depends on the (1) severity of the crimes at issue, (2)

whether the suspect posed a threat to the officer’s safety, and (3) whether the suspect was

resisting arrest or attempting to flee.” Aguilar v. Robertson, 512 Fed. App’x 444, 448 (5th Cir.

2013) (citations and internal quotations omitted).

       Tasing

       Plaintiff first complains that either Defendant Myers or Defendant White improperly

tased him. Plaintiff was fleeing from Defendants Myers and White, and Defendants believed

that Plaintiff was armed. Aff. [57-3]. Defendants pursued Plaintiff because he had an

outstanding warrant relating to probation violations. Id. at 10. Plaintiff alleges that he was hit

with the taser and fell to the ground. Omnibus Hearing Transcript [57-2] at 13.

        Under those circumstances, it was not unreasonable to tase Plaintiff. The Fifth Circuit

has held that “it is reasonable for officers to chase and taser a fleeing suspect with a felony arrest



                                                  5
warrant.” Batiste v. Theriot, 458 Fed. App’x 351, 355 (5th Cir. 2012). Additionally, the

officers believed that Plaintiff was armed. See Wilson v. City of Lafayette, 510 Fed. App’x 775

(10th Cir. 2013) (affirming grant of qualified immunity when officer tased fleeing suspect that

officer believed was armed even though the tasing resulted in the suspects death).

          Under the facts presented, it was not unreasonable to tase Plaintiff, regardless of which

Defendant used the force. Summary judgment should be granted to Defendant White and he

should be dismissed from this action because he is only sued for tasing Plaintiff. Summary

judgment should also be granted to Defendant Myers on Plaintiff’s claim that he used excessive

force in tasing him.

          Kicking in Head/Face

          Plaintiff further claims that Defendant Myers kicked him in the back of the head and

Defendant Monk kicked him in the jaw after he was tased. Plaintiff testified that he was on the

ground and not resisting when the officers kicked him in the head. Omnibus Hearing Transcript

[57-2] at 13-14. Defendants, however, disagree with Plaintiff’s version of events and argue that

Plaintiff was under the influence of methamphetamines at the time of the arrest and resisted the

officers. In Defendants’ opinion, any force used against Plaintiff was reasonable. Defendant

Myers’ report reflects that he struggled with Plaintiff in an effort to restrain him and prevent him

from obtaining a weapon. Incident Report [57-7] at 5. Defendant Monk also submits that he

never used force against Plaintiff and that he was not present when Plaintiff was arrested. Aff.

[57-6].

          Defendants also argue that Plaintiff’s alleged injuries cannot be causally connected to the

actions of Defendants— mainly his seizures, headaches, and speech impediment. The Court

need not reach that question, however, because Defendants did not move for summary judgment



                                                   6
as to Plaintiff’s damages, they instead argue that Plaintiff has not suffered an injury. It is

undisputed, however, that Plaintiff was taken to the hospital after he was arrested, and the

medical records note that Plaintiff suffered contusions on his jaw and lacerations on his face.

Mot. [69-1] at 4.

       An excessive force claim under the Fourth Amendment automatically satisfies the injury

requirement if the force used was objectively unreasonable. Alexander v. City of Round Rock,

854 F.3d 298, 309 (5th Cir. 2017). “Any force found to be objectively unreasonable necessarily

exceeds the de minimis threshold, and, conversely objectively reasonable force will result in de

minimis injuries only.” Brown v. Lynch, 524 Fed. App’x 69, 79 (5th Cir. 2013) (footnote

omitted). “Consequently, only one inquiry is required to determine whether an officer used

excessive force in violation of the Fourth Amendment. In short, as long as a plaintiff has

suffered some injury, even relatively insignificant injuries and purely psychological injuries will

prove cognizable when resulting from an officer’s unreasonably excessive use of force.”

Alexander, 854 F.3d at 309 (quotation marks, citations, and modifications omitted).

       The Court must then consider, taking the facts in the light most favorable to Plaintiff,

whether the alleged force was objectively reasonable or unreasonable. Plaintiff stated under

oath that after being tased he was on the ground and not resisting. Defendant Myers then

allegedly grabbed Plaintiff by the collar and kicked him in the back of the head, and Defendant

Monk allegedly kicked Plaintiff in the face and jaw. Omnibus Hearing Transcript [57-2] at 13-

14.

       The parties present conflicting evidence of material facts— whether Plaintiff was

resisting arrest when the officers kicked him in the head and whether Officer Monk was present

and participated in this use of force. “Rule 56 still has vitality in qualified immunity cases if the



                                                  7
underlying historical facts in dispute are material to the resolution of the questions whether the

defendants acted in an objectively reasonable manner in view of the existing law and facts

available to them.” Lampkin v. City of Nacogdoches, 7 F.3d 430, 435 (5th Cir. 1993); see also

Rogers v. Lee Cty., Mississippi, 684 Fed. App’x 380, 387 (5th Cir. 2017); Jordan v. Wayne Cty.,

Mississippi, 2017 WL 2174963, at *5 (S.D. Miss. May 17, 2017). “[T]he determination of

objective reasonableness must be based on a version of the facts most favorable to the

plaintiff[].” Id. Moreover, conflicting evidence regarding whether or not a suspect was resisting

arrest is an issue of material fact that must be resolved by a trier of fact and not at the summary

judgment stage. Elliot v. Linnell, 561 F. Supp. 2d 714, 719 (E.D. Tex. Aug. 17, 2007).

        “[T]he contours of the Fourth Amendment right to be free from excessive force are

sufficiently clear that a reasonable police officer understands that he cannot break an individual’s

face to affect an arrest in the absence of resistance or a threat to the officer’s safety and that he

cannot gratuitously kick or punch a suspect once the officer successfully thwarts the suspect’s

flight attempt.” Paternostro v. Crescent City Connection Police Dept., 2002 WL 34476319 at

*16 (E.D. La. Apr. 2, 2002). “[A] constitutional violation occurs when an officer tases, strikes,

or violently slams an arrestee who is not actively resisting arrest.” Darden v. City of Fort Worth,

Texas, 880 F.3d 722, 731 (5th Cir. 2018).

        If a trier of fact finds that Plaintiff was not actively resisting arrest, then it could also be

found that the force deployed against Plaintiff was excessive. The reasonableness of the

officers’ conduct cannot be determined until the underlying facts are established and not in

dispute. Because fact issues remain as to whether Plaintiff was resisting and whether Defendant

Monk was present during the use of the alleged force, summary judgment is not appropriate as to

Plaintiff’s claim that he was kicked in the back of the head and on the jaw.



                                                    8
Failure to Train/Supervise

       Plaintiff sues Defendant Alex Hodge, the sheriff, because he claims Hodge is responsible

for the officers’ actions, and Hodge failed to properly train and supervise the officers. To

establish liability against Hodge, Plaintiff must show that (1) Hodge either failed to supervise or

train the subordinate officials; (2) a causal link exists between the failure to train or supervise

and the violation of Plaintiff’s rights; and (3) the failure to train or supervise amounts to

deliberate indifference. Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011) (quoting Goodman v.

Harris Cnty., 571 F.3d 388, 395 (5th Cir. 2009)). “For an official to act with deliberate

indifference, the official must both we aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.” Smith v.

Brenoettsy, 158 F.3d 908, 912 (5th Cir. 1998) (internal quotation omitted). “Where a plaintiff

fails to establish deliberate indifference, the court need not address the other two prongs of

supervisory liability.” Goodman, 571 F.3d at 395.

       Plaintiff has not stated with any specificity how the training and supervision of the Jones

County Sheriff’s Department was defective. Plaintiff testified “All I know is I don’t, I don’t

think that they were trained.” Omnibus Hearing Transcript [57-2] at 24. He also testified that he

did not know who was supervising or making decisions on the night he was arrested. Id. at 25.

Plaintiff has not come forth with competent summary judgment evidence to establish any

element of his claim against Defendant Hodge for a failure to train and supervise. Nothing in the

record shows that Defendant Hodge was aware of a substantial risk of serious harm and then

actually drew the inference that serious harm would occur. Because Plaintiff has not met his

burden on this claim and no issue of material fact exists, summary judgment should be granted in

favor of Defendant Hodge for a failure to train and supervise.



                                                   9
Monell Claim

       Plaintiff also sues Defendant Jones County and claims that it is responsible for the

officers’ actions and alleged use of excessive force. When suing a local government for a

violation of § 1983, a plaintiff must show that the policy or custom of the local government

inflicted a constitutional injury. Monell v. Dept’t of Soc. Servs. of City of New York, 436 U.S.

658, 694 (1978). A municipality cannot be held liable under a respondeat superior theory.

Collins v. City of Harker Heights, Texas, 503 U.S. 115, 121 (1992). “[L]ocal government may

not be sued under § 1983 for an injury solely inflicted by its employees or agents. Instead, it is

when execution of government policy or custom…. inflicts the injury that the government as an

entity is responsible under § 1983.” Monell, 436 U.S. at 694. At summary judgment, “a plaintiff

making a direct claim of municipal liability must demonstrate a dispute of fact as to three

elements: that (1) an official policy (2) promulgated by the municipal policymaker (3) was the

moving force behind the violation of a constitutional right.” Davidson v. City of Stafford, Tex.,

848 F.3d 384, 395 (5th Cir. 2017).

       Jones County has moved for summary judgment on Plaintiff’s Monell claim, and Plaintiff

has not come forward with any evidence of a policy, custom, or practice of Jones County that

was the moving force behind his alleged constitutional violation. Mot. [57]. Plaintiff filed his

Response [66] in opposition to the Motion [57] for Summary Judgment but did not demonstrate

that Jones County had a policy, custom, or practice that is relevant to the issues in this case.

Even if an unconstitutional policy did exist, Plaintiff has also not shown that the officers were

aware of this policy and that the officer’s knowledge led to the alleged constitutional violation.

Walker v. Harris Cnty., 477 Fed. App’x 175, 179 (5th Cir. 2012). Plaintiff, therefore, has not




                                                 10
met his burden to establish a municipal liability claim, and summary judgment is appropriate in

favor of Jones County on this issue.

Denial of Medical Care

       Plaintiff further sues Defendant Alex Hodge and Defendant Jones County for denying

him medical care after he was arrested. To establish a denial of medical care claim, a plaintiff

must show that the defendant acted with deliberate indifference to the plaintiff’s serious medical

needs, constituting the unnecessary and wanton infliction of pain. Estelle v. Gamble, 429 U.S.

97, 105-06 (1976). An official “acts with deliberate indifference ‘only if he knows that inmates

face a substantial risk of serious harm and disregards that risk by failing to take reasonable

measures to abate it.’” Delaughter v. Woodall, 909 F.3d 130, 136 (5th Cir. 2018) (quoting

Farmer v. Brennan, 511 U.S. 825, 847 (1994)). “[M]ere disagreement with one’s medical

treatment is insufficient to show deliberate indifference, as are claims based on unsuccessful

medical treatment, negligence, or medical malpractice.” Id.

       Defendants Hodge and Jones County argue that they are entitled to summary judgment

on Plaintiff’s denial of medical care claim because he did receive treatment and only disagrees

with the measure and type of treatment he received. Plaintiff testified that he was seen by

medical professionals several times while held at the Jones County Jail. Omnibus Hearing

Transcript [57-2] at 21-22. Plaintiff complains that he was not given an MRI after he started

having seizures, even though a nurse at the hospital recommended it. Id. at 21. Yet, another

doctor later told Plaintiff, after he was in the custody of the Mississippi Department of

Corrections, that he did not need an MRI and that his seizures are appropriately managed through

medication. Id. This testimony makes evident that Plaintiff received significant medical

treatment after his arrest and during his detainment at the Jones County Adult Detention Center.



                                                 11
Plaintiff was not denied medical care; rather he disagrees with the treatment he received. See

Medical Files [69-1]; Jail Records [57-11] at 3, 13-17. The evidence in the record does not

support a claim for denial of medical care and summary judgment should likewise be granted in

favor of Defendants Hodge and Jones County on this issue.

       IT IS, THEREFORE, ORDERED that:
       1. The Motion [57] for Summary Judgment is GRANTED IN PART as to all claims
          against Joseph White, Alex Hodge, and Jones County and DENIED IN PART.

               a. Defendants Joseph White, Alex Hodge, and Jones County are dismissed with
                  prejudice.

               b. Plaintiff’s excessive force claims against Jeff Monk shall proceed to trial.

       2. The Motion [69] for Summary Judgment is GRANTED IN PART as to Plaintiff’s
          excessive force claim regarding tasing and DENIED IN PART as to Plaintiff’s other
          excessive force claims against Jason Myers. Plaintiff’s excessive force claim against
          Defendant Myers for tasing him is dismissed with prejudice. The remaining claims
          against Defendant Myers for excessive force shall proceed to trial.

   SO ORDERED, this the 22nd day of August, 2019.

                                             /s/Michael T. Parker
                                             United States Magistrate Judge




                                                12
